Title: To James Madison from John Pierce, 16 March 1807
From: Pierce, John
To: Madison, James



Maysville March 16th. 1807

We the Subscribers residents of the Town of Maysville being personally acquainted with Moses Daulton do recommend him as a man of Activity, Sobriety, & integrity and that he is a Suitable person to fill the Office of Surveyor At this place.  Therefore we humbly request that you would lay this our Letter of recommendation before the president of the U. States.
William Porter Sr.
Dan. Martin
Jas Miller
Saml: January
Thos Lockheart
Sanford Carwell
Daniel Stout
Samuel Acklin
Richd. Rutten
Thomas Nicholson
Clark C. Saunders
Wm. McKee
Jacob Boone
Francis H Wilson
Jno: Armstrong
Thomas Sloo
John Pierce
Samuel Fitch
Micajah Bland
Richard Willet
William Knowles
James Vickers
Soloman Froman
Henry Abtig
John Rains
Stephen Lee Jr
